Citation Nr: 1043835	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a calf disorder, to 
include secondary to bilateral pes planus.

3.  Entitlement to service connection for a thigh disorder, to 
include secondary to bilateral pes planus.

4.  Entitlement to service connection for a low back disorder, to 
include secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The case was certified to the Board by the Regional Office in 
Oakland, California.  

At the July 2010 hearing, the Veteran submitted additional 
evidence and waived initial agency of original jurisdiction 
consideration of such evidence.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a knee 
disorder secondary to bilateral pes planus has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied entitlement 
to service connection for bilateral pes planus on the basis that 
the disorder was not incurred in or aggravated by active service. 
 In the absence of a perfected appeal, that decision is final.
 
2.  The evidence submitted since the January 1997 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral pes planus, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence preponderates against finding 
that the claimant currently has a calf disorder.

4.  The competent medical evidence preponderates against finding 
that the Veteran currently has a thigh disorder.

5.  The Veteran is not service connected for bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for bilateral pes planus.  38 
U.S.C.A. §§ 1103, 1110, 1111, 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

2.  A calf disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2010).

3.  A thigh disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in September 
2007 of the information and evidence needed to substantiate and 
complete a claim that had been previously denied, and of the 
information and evidence needed to substantiate and complete an 
original claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  It provided him notice of the basis for 
the 1997 denial of service connection for bilateral pes planus, 
and told the appellant that he needed to submit new and material 
evidence that related to that basis.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VA provided information addressing how disability 
evaluations and effective dates are assigned in the September 
2007 correspondence.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained VA treatment 
records.  As to private treatment records, the Veteran testified 
that he was treated by two private doctors but that they have 
purged a lot of their records, and hence, those records are not 
available.  See Hearing transcript, page 10.

Despite exhaustive efforts to locate them, the Veteran's service 
treatment records have not been located and they are presumably 
missing.  There are no Office of the Surgeon General reports 
either.  The RO advised the Veteran of the missing service 
treatment records in September 2007 correspondence.  VA has a 
heightened duty to assist the appellant in developing his claim 
since the records may have been lost or destroyed by fire.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but, rather, increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

At the July 2010 hearing, the undersigned Veterans Law Judge 
afforded the Veteran the opportunity to submit a statement from 
his treating VA doctor or any other medical professional 
indicating that his bilateral pes planus was aggravated by 
service, and the record was held open for 60 days.  The Veteran 
has not submitted a statement from a medical professional.

The Veteran was not provided with a VA examination with regard to 
his claim to reopen entitlement to service connection for 
bilateral pes planus, which the Board finds was not required. 
 Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), providing a VA 
examination in a new and material evidence claim can only be 
considered if new and material evidence is actually presented or 
secured.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade 
v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  The 
Board finds that the appellant did not present new and material 
evidence on the one unestablished fact, evidence of in-service 
incurrence or aggravation of the bilateral pes planus, in this 
claim; therefore, a VA examination was not appropriate.  
 
VA did not provide the Veteran with an examination as to the 
claims of entitlement to service connection for calf and thigh 
disorders.  The Board finds that an examination was not necessary 
to decide the merits of these claims.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold to trigger the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Here, however, the evidence of record is sufficient 
to decide these claims.  

The Veteran's VA and private treatment records do not reveal a 
diagnosis of current calf or thigh disorder.  The claimant has 
not submitted or identified competent medical evidence showing a 
current diagnosis of a calf or thigh disorder.  Moreover, the 
competent medical evidence of record, VA and private treatment 
records, do not show that either a calf or a thigh disorder is 
related to active service.  Thus, there is no requirement that VA 
provide a compensation examination or obtain an opinion.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.  

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

Governing Law and Regulation
 
A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits. 
 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened. 
 See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.   Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  In order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that the injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See 69 Fed. Reg. 25,174 (May 5, 2004), 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel 
noted that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 
131 (2003).

Analysis

The Veteran's claim of entitlement for service connection for 
bilateral pes planus was originally denied in January 1997.  The 
evidence of record at that time was private treatment records, 
which revealed a diagnosis of bilateral pes planus.  Also 
available was the appellant's spouse's statement.  The RO 
notified the claimant of the January 1997 rating decision and 
provided him with his appellate rights.  He filed a timely notice 
of disagreement, and the RO issued a statement of the case in 
November 1997.  He did not file a substantive appeal.  Hence, the 
rating decision is final.  38 U..S.C.A. § 7105.

Since January 1997 the law has changed regarding the evidentiary 
standard for rebutting the presumption of soundness.  See 69 Fed. 
Reg. 25,174 (May 5, 2004), VAOPGCPREC 3-2003.  This change in the 
law, however, is procedural and not substantive in nature.  Kent, 
20 Vet. App. at 6-7.  It does not create a new cause of action 
warranting a de novo review of the Veteran's claim.  Id.  Also, 
the presumption is a rule of law for handling evidence and not 
itself considered evidence.  Id. at 7-8.  Thus, a change that 
raises the government's evidentiary burden to rebut the 
presumption of sound condition may not constitute new and 
material evidence to reopen a finally decided claim.  Id.

For evidence to be new and material, it must establish that the 
bilateral pes planus was incurred in or aggravated by active 
service.  Since the January 1997 rating decision, the evidence 
associated with the claims file are the Veteran's arguments and 
testimony as to why his claim should be reopened and granted, VA 
treatment records, medical treatise information, and photographs. 
 

The VA treatment records show that the appellant still has pes 
planus.  These records do not reveal that the pes planus was 
caused or aggravated by service.  With respect to the articles 
(entitled "High Arch Stiff Feet" and "Mechanics and control of 
the flat versus normal foot during the stance phase of walking") 
submitted by the Veteran, medical articles or treatises can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  Here, however, the medical articles submitted by the 
appellant were not accompanied by the opinion of any medical 
expert linking his bilateral pes planus to service.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot 
simply provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)).  The photographs of the claimant in service do not show 
the incurrence or aggravation of bilateral pes planus in service.  
No competent evidence has been associated with the claims file 
since the 1997 decision which addresses whether the bilateral pes 
planus was caused or aggravated by active service.  

The Veteran's allegations that his bilateral pes planus was 
aggravated by service were part of the record at the time of the 
1997 decision, as his application for service connection included 
consideration of service aggravation.  Thus, his current 
statements are not new and material evidence.  Hence, none of the 
evidence associated with the claims file since the January 1997 
rating decision is new and material.
 
The claim to reopen is denied.

Entitlement to service connection for calf and thigh 
disorders, to include as secondary to bilateral pes 
planus.

Governing law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected disability.  
In such an instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Analysis

The Veteran contends that he has calf and thigh disorders 
secondary to bilateral pes planus.  The Board has reviewed all of 
the evidence of record, to include the VA and private treatment 
records.  These records do not show that the Veteran currently 
has, or has had, a calf or thigh disorder since he filed his 
claim in May 2007.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Calf and thigh disorders are not disorders for which lay 
witnesses are competent to identify the medical disability.  The 
claimant, as a lay person without medical training, does not meet 
the burden of presenting competent evidence as to a diagnosis, 
merely by presenting his own statements and testimony.  While the 
appellant can attest to factual matters of which they have first-
hand knowledge, e.g., calf and thigh pain, he is not competent to 
state that he has either a calf and/or thigh disorder due to 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no evidence showing, and 
the Veteran does not assert, that he has medical training to 
provide competent medical evidence addressing the etiology of any 
calf and/or thigh disorder.  

Even if he was competent to offer a medical opinion, there is no 
medical evidence that the appellant has had a calf or thigh 
disorder since filing his claim of entitlement to service 
connection.  That is, the private and VA treatment records 
submitted since his May 2007 claim do not show that he has or has 
had a calf or thigh disorder since that date.  There also is no 
competent evidence linking a calf or thigh disorder with the 
claimant's active duty service.  Finally, service connection 
secondary to bilateral pes planus must be denied because the 
Board declined to reopen the issue of entitlement to service 
connection for bilateral pes planus.

The claims are denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for bilateral pes planus.  
 
Entitlement to service connection for a calf disorder is denied.

Entitlement to service connection for a thigh disorder is denied.


REMAND

The Veteran claims entitlement to service connection for a low 
back disorder secondary to bilateral pes planus.  A September 
1987 private treatment record from Dr. Brown, however, shows that 
the appellant reported that his severe low back pain begin in 
1951 during service.  This treatment record raises a theory of 
entitlement to service connection for a low back disorder on a 
direct basis.  Therefore, a VA examination with a medical nexus 
opinion is necessary to adjudicate the claim.

The RO should also attempt to obtain all of the claimant's post-
service treatment records to determine the history of any low 
back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all post-service treatment for a 
low back disorder and thereafter attempt to 
obtain any identified records.  The RO 
should associate any obtained records with 
the Veteran's claim folder.  The Board is 
particularly interested in securing medical 
evidence showing that any currently 
diagnosed low back disorder is due to 
service.  All attempts to secure pertinent 
evidence must be documented in the claims 
file.
 
2.  Thereafter, schedule the Veteran for an 
orthopedic examination, to be conducted by 
a physician, to determine the nature and 
etiology of any current back disorder.  All 
indicated tests must be accomplished.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current low back 
disorder is related to active service.  A 
complete rationale for any opinion offered 
must be provided.

In preparing his or her opinion, the 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining doctor 
must specifically explain why the cause of 
any current any current back disorder is 
unknowable. 

The VA examiner must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 

3.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.
 
5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


